PER CURIAM.
By an amended complaint appellants sought to recover from the City of Hallan-dale monies paid under protest pursuant to an impact fee ordinance of the City. From a final judgment refusing to refund the entire impact fee paid pursuant to the ordinance, but giving appellants credit for an earlier payment of $75,000 for water plant improvement, the appellants perfect this appeal.
Two issues were presented on appeal. One involves the appellants’ right to a jury trial; the other involves the trial judge’s decision on the merits, which finds that the City was entitled to enact the impact fee ordinance and apply it to appellants’ property.
We have carefully considered the arguments in support of the appellate issues and do not find reversible error demonstrated. The record reflects that at the conclusion of the entire case either there were no definable issues requiring resolution by a jury or their submission to a jury was waived. Furthermore, on the merits we believe the record supports the trial judge’s resolution of appellants’ claim that the City was equitably estopped to apply the impact fee to the appellants’ remaining improvements.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY, DELL and BARKETT, JJ., concur.